Case 18-30466   Doc 93   Filed 06/18/19 Entered 06/19/19 12:34:52   Desc Main
                           Document     Page 1 of 8
Case 18-30466   Doc 93   Filed 06/18/19 Entered 06/19/19 12:34:52   Desc Main
                           Document     Page 2 of 8
Case 18-30466   Doc 93   Filed 06/18/19 Entered 06/19/19 12:34:52   Desc Main
                           Document     Page 3 of 8
Case 18-30466   Doc 93   Filed 06/18/19 Entered 06/19/19 12:34:52   Desc Main
                           Document     Page 4 of 8
Case 18-30466   Doc 93   Filed 06/18/19 Entered 06/19/19 12:34:52   Desc Main
                           Document     Page 5 of 8
Case 18-30466   Doc 93   Filed 06/18/19 Entered 06/19/19 12:34:52   Desc Main
                           Document     Page 6 of 8
Case 18-30466   Doc 93   Filed 06/18/19 Entered 06/19/19 12:34:52   Desc Main
                           Document     Page 7 of 8
Case 18-30466   Doc 93   Filed 06/18/19 Entered 06/19/19 12:34:52   Desc Main
                           Document     Page 8 of 8
